15-1868-cr
United States v. Bonner


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of September, two thousand twenty.

PRESENT:             RALPH K. WINTER,
                     REENA RAGGI,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
                    Appellee,

                              -v-                                                  15-1868-cr

CHARLES BONNER, AKA H,
DAMON CHAPPELLE, AKA D,
                   Defendants-Appellants,
TYRONE DAVIS, JAMIL SPELLER,
RAHEEM JEFFERSON, ZYKIA SPELLERD,
                     Defendants. ∗

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLEE:                                                          EDWARD B. DISKANT, Assistant
                                                                       United States Attorney (Sarah K. Eddy,
                                                                       Assistant United States Attorney, on the
                                                                       brief), for Audrey Strauss, United States
                                                                       Attorney for the Southern District of
                                                                       New York, New York, New York.

FOR DEFENDANT-APPELLANT                                                NICHOLAS J. PINTO, New York, New
BONNER:                                                                York.



                    Appeal from the United States District Court for the Southern District of

New York (Laura Taylor Swain, J.).

                    UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

                    Defendant-appellant Charles Bonner appeals the judgment of the district

court entered June 4, 2015, convicting him, after a guilty plea, of conspiracy to interfere

with commerce by threats or violence in violation of 18 U.S.C. § 1951 ("Hobbs Act

robbery") and possession of a firearm during a crime of violence and drug trafficking

offense in violation of 18 U.S.C. § 924(c)(1)(A)(1), and sentencing him principally to 93




∗
        The Clerk of the Court is respectfully requested to amend the official caption of this
action to conform to the caption listed above.


                                                                -2-
months' imprisonment. 1 On appeal, Bonner (1) challenges his § 924(c) conviction on the

grounds that the predicate offense of Hobbs Act robbery conspiracy is no longer a

"crime of violence" in light of the Supreme Court's decision in United States v. Davis, –––

U.S. ––––, 139 S. Ct. 2319 (2019), and this Court's decision in United States v. Barrett, 937

F.3d 126 (2019); and (2) argues that the waiver provision in his plea agreement is

unenforceable because there was no informed consent and, absent a crime of violence,

the court lacked jurisdiction for the § 924(c) conviction. We assume the parties'

familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

                                      BACKGROUND

              Bonner was convicted for his participation in a Hobbs Act robbery

conspiracy involving the use of firearms and targeting a large shipment of narcotics

coming from Florida to New York. Bonner was indicted for conspiracy to distribute

cocaine and heroin (Count One), conspiracy to interfere with commerce by threats or

violence (Count Two), and possession of a firearm during a crime of violence and drug

trafficking offense (Count Three). Count One alleged that Bonner "would and did



1       This court vacated defendant-appellant Damon Chappelle's § 924(c) conviction on May
18, 2020 and remanded the matter to the district court for further proceedings consistent with
our order. Chappelle's plea allocution differed meaningfully from Bonner's, however, as
Chappelle allocuted to "agree[ing] to commit a robbery," Dist. Ct. Dkt. 142 at 23, whereas
Bonner allocuted to "conspir[ing] to commit a robbery in regards to drugs coming from out-of-
state commerce," App'x at 76.


                                              -3-
distribute and possess with intent to distribute . . . five kilograms and more of . . .

cocaine, and one kilogram and more of . . . heroin." App'x at 43. Count Two alleged

that the object of the Hobbs Act robbery conspiracy was to "commit an armed robbery

of individuals believed to be engaged in narcotics trafficking." App'x at 44. Count

Three charged Bonner with possession of a firearm "during and in relation to a crime of

violence and a drug trafficking crime . . . namely, the narcotics conspiracy charged in

Count One and the robbery conspiracy charged in Count Two." App'x at 44. Further,

the plea agreement stipulated that the object of the offense was "the taking of a

controlled substance." App'x at 50.

              Bonner signed the plea agreement on November 19, 2014. The agreement

provided that "at the time of sentencing, the Government will move to dismiss any

open Count(s) against the defendant," and "that should the conviction . . . be vacated for

any reason, then any prosecution that is not time-barred . . . (including any counts that

the Government has agreed to dismiss at sentencing pursuant to this Agreement) may

be commenced or reinstated against the defendant." App'x at 50, 53.

              On November 24, 2014, Bonner pled guilty to Counts Two and Three. At

the plea allocution, Bonner confirmed that "the object of the offense charged in Count

Two was the taking of a controlled substance," that he "conspired to commit a robbery

in regards to drugs coming in from out-of-state commerce," and that he "possessed a

gun . . . to use . . . in . . . the robbery." App'x at 73, 76, 77. The Presentence Report


                                              -4-
("PSR") described a recording of a conversation in which Bonner indicated that reselling

the cocaine and heroin he intended to steal would not be a problem. At the time of

sentencing, Bonner did not object to the factual findings of the PSR.

              On May 28, 2015, the district court sentenced Bonner principally to 93

months' imprisonment, finding that Bonner "conspired to commit an armed robbery of

drug dealers during which violence was contemplated," that he "traveled . . . to

Manhattan in possession of guns and restraints intended to be used in the robbery," that

"[h]e was prepared to employ deadly force to achieve his objective," and that he

"indicated a willingness and ability to traffic in the narcotics to be stolen." App'x at 105-

06.

              Judgment was entered June 4, 2015, and Bonner appealed on June 10,

2015. On March 16, 2016, Bonner filed a pro se brief arguing that the Court should

vacate his conviction because, pursuant to Johnson v. United States, 135 S. Ct. 2251 (2015),

the Hobbs Act conspiracy of which he had been convicted no longer qualified as a

"crime of violence" under section § 924(c). On November 14, 2016, the Government

moved for summary affirmance of Bonner's § 924(c) count. On May 15, 2017, we

deferred decision on the Government's motion "pending final decisions in United States

v. Hill, 2d Cir. 14-3872, and United States v. Hussain (Barrett), 2d Cir. 14-2641." App. Ct.

Dkt. 157. On May 19, 2020, we lifted the stay of Bonner's appeal.




                                             -5-
                                        DISCUSSION

              On appeal, Bonner argues that his § 924(c) conviction for unlawful use of a

firearm must be vacated because Hobbs Act robbery conspiracy is not a crime of

violence under § 924(c)(3) following the Supreme Court's ruling in Davis, 139 S. Ct. 2319.

Bonner did not raise this objection below, as the Supreme Court decided Davis

subsequent to his conviction. We therefore review the validity of the conviction for

plain error. See United States v. Nikolla, 950 F.3d 51, 53 (2d Cir. 2020).

              To demonstrate plain error, a defendant "must show (1) error; (2) that is

clear or obvious, rather than subject to reasonable dispute; (3) affecting his substantial

rights; and (4) calling into question the fairness, integrity, or public reputation of

judicial proceedings." United States v. Aquart, 912 F.3d 1, 21 (2d Cir. 2018); see United

States v. Marcus, 560 U.S. 258, 262 (2010). An error affects a defendant's substantial

rights when there is a "reasonable probability" that the error affected the outcome of the

proceeding. United States v. Dominguez Benitez, 542 U.S. 74, 81-82 (2004). Where the

outcome is a conviction based on a guilty plea, a defendant can show interference with

substantial rights only if he can "show that there is a reasonable probability that, but for

the error, he would not have pleaded guilty," which we assess by reviewing the record

as a whole. United States v. Dussard, 967 F.3d. 149, 156 (2d Cir. 2020); see United States v.

Garcia, 587 F.3d 509, 520 (2d Cir. 2009) (noting that "in assessing whether the error

affects substantial rights, the record as a whole becomes relevant"). Finally," we look


                                              -6-
not to the law at the time of the trial court's decision to assess whether the error was

plain, but rather, to the law as it exists at the time of review." United States v. Vilar, 729

F.3d 62, 71 (2d Cir. 2013).

              Section 924(c) prohibits the use, carrying, or possession of a firearm

during or in relation to a "crime of violence or drug trafficking crime." 18 U.S.C.

§ 924(c)(1)(A). At the time of Bonner's conviction, § 924(c)(3) offered two definitions for

the "crime of violence" element of § 924(c)(1)(A): a felony that either "(A) has as an

element the use, attempted use, or threatened use of physical force against the person or

property of another, or (B) that by its nature, involves a substantial risk that physical

force against the person or property of another may be used in the course of committing

the offense." Id. § 924(c)(3). A § 924(c) conviction does not require a conviction on the

predicate offense "so long as there is legally sufficient proof that the predicate crime

was, in fact, committed." Johnson v. United States, 779 F.3d 125, 129 (2d Cir. 2015).

              In Davis, the Supreme Court held that § 924(c)(3)(B) is "unconstitutionally

vague." 139 S. Ct. at 2336. Following Davis, this Court concluded that Hobbs Act

robbery conspiracy does not qualify as a § 924(c) crime of violence under § 924(c)(3)(A).

See Barrett, 937 F.3d at 127. In light of these decisions, Bonner contends that his § 924(c)

conviction must be vacated because Hobbs Act robbery conspiracy cannot serve as a

predicate offense as it no longer qualifies as a crime of violence. The government

concedes that Bonner's § 924(c) conviction can no longer be predicated on his Hobbs Act


                                              -7-
robbery conspiracy offense. Accordingly, the first two conditions of the plain error-

analysis are plainly met. See Groysman, 766 F.3d at 155. Given the record as a whole,

however, we conclude that Bonner has not demonstrated that the error affected his

substantial rights, much less called into question the fairness or integrity of his judicial

proceeding.

              Here, Count Three of the indictment alleged firearm possession "during

and in relation to a crime of violence and a drug trafficking crime . . . . namely, the

narcotics conspiracy charged in Count One and the robbery conspiracy charged in Count

Two," giving Bonner clear notice that the narcotics offense charged in Count One -- in

addition to the Hobbs Act robbery conspiracy charged in Count Two -- was a predicate

for the § 924(c) count. App'x at 44 (emphasis added). Further, Bonner allocuted to

"conspir[ing] to commit a robbery in regards to drugs coming from out-of-state

commerce," and that he "possessed a gun . . . to use . . . in . . . the robbery." App'x at 76,

77. Moreover, the PSR, to which Bonner lodged no factual objections at sentencing,

describes a recorded conversation in which Bonner indicates he would have no

difficulty in selling the drug shipment he was conspiring to steal, which included at

least 10 kilograms of cocaine and 2 kilograms of heroin.

              The evidence thus provides "legally sufficient proof" for a conviction

under § 924(c)(1)(A)(i) on the basis of firearm possession during and in relation to a

drug trafficking crime. Johnson, 779 F.3d at 129 (the applicability of § 924(c)(1)(A)(i)


                                              -8-
"does not require the defendant to be convicted of (or even charged with) the predicate

crime, so long as there is legally sufficient proof that the predicate crime was, in fact,

committed"). Moreover, the five-year mandatory minimum sentence provided for in

§ 924(c)(1)(A)(i) applies to firearm possession during an in relation to either a crime of

violence or a drug trafficking crime. See 18 U.S.C. § 924(c)(1)(A). Bonner thus fails to

show that there is a reasonable probability that he would not have pleaded guilty to

Count Three if it had been tied to the drug trafficking predicate in Count One rather

than the Hobbs Act conspiracy in Count Two. See Dussard, 967 F.3d at 156.

Accordingly, assessing the record as a whole, we conclude that Bonner has not

demonstrated that the error in his conviction on Count Two, made plain by the

decisions in Davis and Barrett, affected his substantial rights or that vacatur is necessary

to safeguard the fairness, integrity, or public reputation of the judicial proceedings

supporting his conviction. 2

                                             * * *




2        Bonner further argues that the waiver provision in his plea agreement is unenforceable
because there was no informed consent and that the district court lacked jurisdiction for the §
924(c) conviction because there was no crime of violence. The Government has conceded that
the appellate waiver in the parties' plea agreement does not bar Bonner's Davis challenge to his
§ 924(c) conviction. Separately, Bonner's jurisdictional argument is unpersuasive, as the
narcotics offense supplies a valid predicate for the offense charged and therefore provides the
district court jurisdiction over Bonner's case.


                                               -9-
             We have considered Bonner's remaining arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                       FOR THE COURT:
                                       Catherine O'Hagan Wolfe, Clerk




                                        -10-